Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a vector control module connected to the inverter and used for generating a control instruction for controlling the inverter; an A/D sampling module used for collecting direct current bus voltages of two ends of the thin-film capacitor; and
a steady state processing module connected to the A/D sampling module and used for carrying out steady state processing on the direct current bus voltage and outputting a compensation parameter to the vector control module, wherein the vector control module further comprises: an SVPWM unit used for outputting a control instruction to the inverter; and 
the steady state processing module further comprises: a high-frequency component processing unit, with one end of the high-frequency component processing unit connected to the A/D sampling module and the other end of the high-frequency component processing unit connected to the SVPWM unit, used for correcting the control instruction output by the SVPWM unit, and wherein the high-frequency component processing unit is configured to extract and reprocess a high-frequency component of the direct current bus voltage.
Claims 1-2, and 4-12 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846